Citation Nr: 1124569	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-46 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD)/depressive disorder.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied an effective date earlier than June  15, 2005, for the grant of service connection for PTSD/depressive disorder.  The New Orleans, Louisiana RO is the appropriate RO of jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that an effective date earlier than June 15, 2005 is warranted for the grant of service connection for PTSD/depressive disorder.  

During the pendency of the appeal for an earlier effective date, the Veteran, through his attorney, argued that PTSD was not in the psychiatric nomenclature when he initially filed his claim for service connection, and that it was clear and unmistakable error (CUE) in the April 1978 rating decision, when the claim was not reopened.  See Statement dated December 2009.  He maintains that he presented new and material evidence to reopen the claim, and his claim should have been reopened and granted.  He therefore asserts that the failure to reopen the claim was CUE in the April 1978 rating decision.  

The Veteran has raised a claim for CUE in the April 1978 rating decision, which he claims failed to reopen the claim for service connection for a nervous condition.  That issue, is "inextricably intertwined" with the earlier effective date claim on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the earlier effective date issue on appeal must be deferred pending full development and adjudication of the Veteran's CUE claim.  The CUE claim must be adjudicated prior to determination made on the earlier effective date.  The Veteran, at this juncture, has not received proper notice of what evidence and argument is necessary to show CUE. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all notice obligations are satisfied in accordance with implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent concerning the claim of whether there is clear and unmistakable error (CUE) with an April 1978 rating decision which did not reopen the claim for service connection for a nervous condition.  

2.  Next, the RO/AMC should adjudicate whether there is CUE in an April 1978 rating decision which did not reopen the claim for service connection for a nervous condition.  If CUE is not found in the April 1978 rating decision, the Veteran should be notified, and if he files an appeal within the appropriate time, a statement of the case should be issued.  Thereafter, if a substantive appeal is filed, the CUE should be returned to the Board.  

3.  After completion of the above, the RO should review the record and readjudicate the issue of entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for PTSD/depressive disorder.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




